DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                   16859 SW 49 COURT LLC., et al.,
                             Appellant,

                                      v.

                       REFRESH FUNDING, LLC.,
                             Appellee.

                               No. 4D21-1985

                               [March 24, 2022]

  Appeal nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Carol Lisa Phillips, Judge; L.T. Case No.
CACE19-24250.

   Ovide Val, Miami, for appellant.

   John L. Penson of John L. Penson, P.A., Miami Beach, for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., CIKLIN and KLINGENSMITH, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.